Title: To John Adams from the Baron von Thulemeier, 5 August 1785
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


          
            Monsieur,
            à la Haye le 5. Août 1785.
          
          Les deux lettres dont Vous m’avez honoré, Monsieur, en date du 16 & 24 Juillet, m’ont été successivement très bien rendues. J’écris aujourd’hui à Berlin pour obtenir les éclaircissemens que Vous me demandez, sur la consommation du tabac de Virginie, de l’indigo, & de l’huile de Spermaceti dans les Etats du Roi, & je m’empresserai à Vous les faire parvenir, dès que je serai suffisamment instruit à cet égard. Mr Schort, dont Vous m’annoncez la prochaine arrivée, sera accueilli avec toute la distinction qu’il peut exiger de ma part, d’autant plus qu’étant porteur du Traité de Commerce que j’ai eu l’avantage de négocier avec Vous, Votre Ami & celui de Monsieur Jefferson, ce sont autant de titres réunis pour m’engager à apprécier infiniment la connoissance que je Serai à portée de faire de lui.
          J’ai l’honneur d’être avec la considération la plus distinguée, / Monsieur, / Votre très-humble et très-obèissant / serviteur,
          
            de Thulemeier
          
         
          TRANSLATION
          
            Sir
            The Hague, 5 August 1785
          
          The two letters with which you honored me, sir, dated 16 and 24 July, were successively well delivered to me. I am writing to Berlin today to obtain the clarifications you requested from me on the consumption of Virginia tobacco, indigo, and spermaceti oil in the king’s realms, and I will hasten to send them to you as soon as I am sufficiently informed in this regard. Mr. Short, whose forthcoming arrival you report to me, will be received with all of the distinction he may expect from me, all the more so as he will be the carrier of the treaty of commerce which I had the privilege to negotiate with you and your colleague Mr. Jefferson. All of these reasons combine to persuade me to greatly anticipate the opportunity to make his acquaintance.
          I have the honor to be, with the most distinguished consideration, sir, your most humble and most obedient servant
          
            de Thulemeier
          
        